DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 09/23/2021.
Claims 1-18 are pending. 
	The previous objection to the abstract is withdrawn, necessitated by the applicant amendment.
 Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-18, the claims require a reaction chamber (13), burner (11), gaseous fuel inlets (12), oxygen inlets (18), cracking gas inlets (16), a reaction product outlet (17), and preheating tubes (14):
such that the gaseous fuel inlets (12) and oxygen inlets (18), are routed to burner (11), ignited in a combustion zone, the gas distributor (15), having multiple gas inlets and gas outlets, is arranged on cross section of the reaction chamber (13), the gas inlets being connected to the cracking gas inlet (16) and the gas outlets being connected to the preheating tubes (14), the preheating tubes (14) including a plurality of hollow tubes having openings at both ends: one opening being connected to gas outlet on the gas distributor (15), and the other opening being located in a combustion zone of the gaseous fuel and the oxygen, the preheating tubes (14) 
The closest prior art Machhammer et al (US 7,291,761) discloses an apparatus for partial dehydrogenation using continuous heterogeneous catalyst, the apparatus comprising:
A reaction chamber, cracking gas inlets (2), a reaction product outlet (5), oxygen inlets (4), a gas distributor and jet pumps to recirculate the reaction product around the jet pumps, prior to the product being withdrawn from reaction product outlet. 
Consequently Machhammer discloses a similar apparatus for the production of ethene from the dehydrogenation of light hydrocarbons, however does not suggest or teach one of ordinary skill in the art to modify the disclosed apparatus with the combustion zone and heat transfer tubes as claimed by the applicant to arrive at the applicant invention.    
Consequently it is the Examiner position that the claimed inventions are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/Examiner, Art Unit 1771                                  

/Randy Boyer/
Primary Examiner, Art Unit 1771